Exhibit 10.1

NATIONAL CITY

 

National City Bank
155 East Broad Street
Columbus, Ohio 43251

December 23, 2002

Mr. Robert LaPenta
Chief Accounting Officer
Burlington Coat Factory Warehouse Corporation
1830 Route 130 N
Burlington, NJ 08016

RE:

$100,000,000.00 Revolving Credit and Term Loan Agreement dated February 1,
2001, (the "Loan Agreement") by and between National City Bank ("Bank") and
Burlington Coat Factory Warehouse Corporation and Burlington Coat Factory
Warehouse of New Jersey, Inc. (collectively, the "Borrower")

Dear Bob:

In accordance with our discussions, National City Bank is interested in
modifying the term portion of the Loan Agreement. The revolver portion (or the
Commitment) automatically renews on February 1st unless we give you notice prior
to January 1st that it will not be renewed. Due to the holidays and in order to
have time to mutually agree to a resolution, I am sending this letter with the
intention of modifying the Loan Agreement in January.

As noted above, this letter shall constitute notice pursuant to subsection
2.01(b) of the Loan Agreement that Bank desires the "Commitment" (as defined in
the Loan Agreement) to terminate on February1, 2005, the end of the current
term.

Subsection 2.01(b) provides as follows:

(b)

The term of the Commitment shall be for a period commencing February 1, 2002,
and expiring three (3) years later on February 1, 2004. On February 1, 2002, and
on each February 1 of each year thereafter, the then current term of the
Commitment shall automatically be extended for a period of one (1) additional
year, unless Bank notifies Borrower, not later than thirty days prior to such
annual anniversary date of February 1, that Bank desires the Commitment to
terminate at the end of the then current term. The Commitment shall also
terminate on the effective date of a notice given pursuant to Section 2.02
reducing the Commitment by the full amount thereof. This Agreement shall
terminate on the later of the Commitment Termination Date and the date of
repayment in full of all the Loans.

The effect of this notice is to eliminate the automatic extension of the term of
the Commitment as provided for in subsection 2.01(b) of the Loan Agreement. As a
result, the term of the Commitment will not be automatically extended on
February 1, 2003, and from this date forward the term of the Commitment shall
expire on February 1, 2005. Moreover, the term of the Commitment shall not be
further extended unless such extension is agreed to in a separate writing signed
by Bank and Borrower.

Bob, I look forward to further discussing the Loan Agreement with you in
January. We at National City Bank value our long-standing business relationship
with Burlington Coat and look forward to continuing a mutually beneficial
relationship in the future. Should you have any questions, please do not
hesitate to contact me.

Sincerely,

s/ George M. Gevas


George M. Gevas
Senior Vice President
Corporate Banking


